DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on April 22, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 22, 2021 has been entered.  This action is responsive to the Amendment filed on May 4, 2021.  Claims 52, 64, and 70 were amended.  Claims 1-51 remain cancelled.  Thus, claims 52-72 are pending.

Allowable Subject Matter
Claims 52-72 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 52, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, initially calibrating a stand-alone reference module having a reference element with a defined scaling by measuring physical properties of the reference element with reference to respective absolute standards, the stand-alone reference module being provided in an un-mounted state relative to the coordinate measuring machine, and deriving calibration data for the stand-alone reference module based on the measurement, the calibration data providing 
The primary reason for the allowance of claim 64, as well as claim 70, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, a stand-alone reference module calibrated in a stand-alone manner, where the stand-alone reference module is provided in an un-mounted state relative to the coordinate measuring machine, a sensor measuring unit measuring physical properties of the scaling with reference to respective absolute standards, and deriving calibration data for the stand-alone reference module based on the measurement, the calibration data providing information about a particular position of a sensor unit relative to the reference element depending on a respectively detected portion of the scaling.  Therefore, claim 64, as well as claim 70, and dependent claims 65-69 and 71-72 are allowable over the prior art of record.

It is noted that the closest prior art, U.S. Patent Publication 2012/0041712 A1, to Pettersson, discloses a method of controlling an operating machine according to different directions of movement using a control device.  
U.S. Patent Publication 2012/0084989 A1, to Pettersson et al, discloses a coordinate measuring machine for determination of at least one spatial coordinate of a measurement point on an object to be measured. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864